

113 HR 3437 IH: College Affordability Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3437IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Ms. Schwartz introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to consolidate, with modifications, the Hope Scholarship Credit, the Lifetime Learning Credit, and the American Opportunity Tax Credit, and for other purposes.1.Short titleThis Act may be cited as the College Affordability Act of 2013.2.Consolidation of education credits with modifications(a)In generalSection 25A of the Internal Revenue Code of 1986 is amended to read as follows:25A.American opportunity tax credit(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year the amount equal to 100 percent of so much of the qualified tuition and related expenses paid by the taxpayer during the taxable year (for education furnished to the eligible student during any academic period beginning in such taxable year) as does not exceed $2,500.(b)Lifetime limitation on aggregate creditIn the case of qualified tuition and related expenses with respect to any individual, the aggregate amount of the credits claimed under this section for all taxable years shall not exceed $10,000, determined without regard to whether—(1)such credits are claimed on the return of tax filed by the individual or by another taxpayer, or(2)such expenses are treated as paid by the individual or by another taxpayer.(c)Limitation based on modified adjusted gross income(1)In generalThe amount which would (but for this subsection) be taken into account under this section for the taxable year shall be reduced (but not below zero) by the amount determined under paragraph (2).(2)Amount of reductionThe amount determined under this paragraph is the amount which bears the same ratio to the amount which would be so taken into account as—(A)the excess of—(i)the taxpayer's modified adjusted gross income for such taxable year, over(ii)$80,000 (twice such amount in the case of a joint return), bears to(B)$10,000 ($20,000 in the case of a joint return).(3)Modified adjusted gross incomeFor purposes of this subsection, the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.(d)Other limitations(1)Credit allowed for year only if individual is at least ½ time student for portion of yearThe credit under this section shall not be allowed for a taxable year with respect to the qualified tuition and related expenses of an individual unless such individual is an eligible student for at least one academic period which begins during such year.(2)Denial of credit if student convicted of a felony drug offenseThe credit under subsection (a) shall not be allowed for qualified tuition and related expenses for the enrollment or attendance of a student for any academic period if such student has been convicted of a Federal or State felony offense consisting of the possession or distribution of a controlled substance before the end of the taxable year with or within which such period ends.(e)DefinitionsFor purposes of this section:(1)Eligible studentThe term eligible student means, with respect to any academic period, a student who—(A)meets the requirements of section 484(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(a)(1)), as in effect on August 5, 1997, and(B)is carrying at least ½ the normal full-time work load for the course of study the student is pursuing.(2)Qualified tuition and related expenses(A)In generalThe term qualified tuition and related expenses means tuition, fees, and course materials required for the enrollment or attendance of—(i)the taxpayer,(ii)the taxpayer's spouse, or(iii)any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under section 151,at an eligible educational institution for courses of instruction of such individual at such institution.(B)Exception for education involving sports, etcSuch term does not include expenses with respect to any course or other education involving sports, games, or hobbies, unless such course or other education is part of the individual's degree program.(C)Exception for nonacademic feesSuch term does not include student activity fees, athletic fees, insurance expenses, or other expenses unrelated to an individual's academic course of instruction.(3)Eligible educational institutionThe term eligible educational institution means an institution—(A)which is described in section 481 of the Higher Education Act of 1965, as in effect on August 5, 1997, and(B)which is eligible to participate in a program under title IV of such Act.(f)Other limitations and special rulesFor purposes of this section:(1)Identification requirementNo credit shall be allowed under this section to a taxpayer with respect to the qualified tuition and related expenses of an individual unless the taxpayer includes the name and taxpayer identification number of such individual on the return of tax for the taxable year.(2)Adjustment for certain scholarships, etc(A)In generalThe amount of qualified tuition and related expenses otherwise taken into account under this section with respect to an individual for an academic period shall be reduced (before the application of subsections (a) and (c)) by the sum of any amounts paid for the benefit of such individual which are allocable to such period as—(i)a qualified scholarship which is excludable from gross income under section 117,(ii)an educational assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United States Code, or under chapter 1606 of title 10, United States Code, and(iii)a payment (other than a gift, bequest, devise, or inheritance within the meaning of section 102(a)) for such individual's educational expenses, or attributable to such individual's enrollment at an eligible educational institution, which is excludable from gross income under any law of the United States.(B)Coordination with pell grants not used for qualified tuition and related expensesAny amount determined with respect to an individual under subparagraph (A) which is attributable to a Federal Pell Grant under section 401 of the Higher Education Act of 1965 shall be reduced (but not below zero) by the amount of the expenses (other than qualified tuition and related expenses) which are taken into account in determining the cost of attendance (as defined in section 472 of the Higher Education Act of 1965, as in effect on the date of the enactment of this subparagraph) of such individual at an eligible educational institution for the academic period for which the credit under this section is being determined.(3)Treatment of expenses paid by dependentIf a deduction under section 151 with respect to an individual is allowed to another taxpayer for a taxable year beginning in the calendar year in which such individual's taxable year begins—(A)no credit shall be allowed under this section to such individual for such individual's taxable year, and(B)qualified tuition and related expenses paid by such individual during such individual's taxable year shall be treated for purposes of this section as paid by such other taxpayer.(4)Treatment of certain prepaymentsIf qualified tuition and related expenses are paid by the taxpayer during a taxable year for an academic period which begins during the first 3 months following such taxable year, such academic period shall be treated for purposes of this section as beginning during such taxable year.(5)Denial of double benefitNo credit shall be allowed under this section for any expense for which a deduction is allowed under any other provision of this chapter.(6)No credit for married individuals filing separate returnsIf the taxpayer is a married individual (within the meaning of section 7703), this section shall apply only if the taxpayer and the taxpayer's spouse file a joint return for the taxable year.(7)Nonresident aliensIf the taxpayer is a nonresident alien individual for any portion of the taxable year, this section shall apply only if such individual is treated as a resident alien of the United States for purposes of this chapter by reason of an election under subsection (g) or (h) of section 6013.(g)Portion of credit refundable(1)In general80 percent of the amount which would (but for this subsection and section 26) be allowed as a credit allowed under this section for the taxable year shall be treated as a credit allowable under subpart C (and not allowed under this section). The preceding sentence shall not apply to any taxpayer for any taxable year if such taxpayer is a child to whom subsection (g) of section 1 applies for such taxable year.(2)Maximum amount refundableThe amount treated by paragraph (1) as a credit allowable under subpart C for any taxable year shall not exceed $1,500.(h)Inflation adjustments(1)In generalIn the case of taxable years beginning after 2014, the $2,500 and $3,000 amounts in subsection (a), the $10,000 amount in subsection (b), the $80,000 amount in subsection (c)(2)(A)(ii), and the $1,500 in subsection (g)(2) shall each be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.(2)Rounding(A)In generalIf the $1,500, $2,500, $3,000, or $10,000 amount as adjusted under paragraph (1) is not a multiple of $100, such amount shall be rounded to the next lowest multiple of $100.(B)$80,000 amountIf the $80,000 amount as adjusted under paragraph (1) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.(i)Election not To have section applyA taxpayer may elect not to have this section apply with respect to the qualified tuition and related expenses of an individual for any taxable year.(j)RegulationsThe Secretary may prescribe such regulations as may be necessary or appropriate to carry out this section, including regulations providing for a recapture of the credit allowed under this section in cases where there is a refund in a subsequent taxable year of any amount which was taken into account in determining the amount of such credit.(k)Pilot program To make periodic payments as college expenses incurred(1)In generalThe Secretary of the Treasury and the Secretary of Education shall jointly establish a program designed to make payments periodically to or on behalf of an eligible student as the student incurs qualified expenses during the taxable year. The total amount that may be so paid to or on behalf of an eligible student through this program shall not exceed the credit which would (but for paragraph (2)) be allowable under this section if subsection (c) were applied by using the taxpayer’s modified adjusted gross income for the preceding taxable year.(2)Credit reduced by pilot program paymentsThe credit allowable under this section (without regard to this paragraph) for any taxable year shall be reduced (but not below zero) by the payments made with respect to a student under paragraph (1) for expenses which would otherwise be taken into account in determining the credit under this section for such year.(3)Program participationParticipation in the program established under this subsection shall be voluntary with respect to both students and educational institutions; except that, institutions which are taxable under this chapter (other than by reason of section 511) may not participate in such program.(4)Program periodThe program established under this subsection shall apply to expenses for academic periods beginning during the 5-year period which begins on the date which is 1 year after the date of the enactment of this subsection.(5)Payments not treated as resources for financial aidPayments made under this subsection shall not be treated as resources for purposes of determining the amount of any financial aid which is funded in whole or part with Federal funds. Payments under the program shall not be made in a manner that would reduce the State, private, or institutional aid available to an eligible student.(6)Notice of programEducational institutions participating in the program established under this subsection shall provide appropriate notices to parents and students of the option of payments under such program. Such notices shall not be considered tax advice for purposes of any Federal law or regulation.(7)ReportingThe Secretary of the Treasury and the Secretary of Education shall jointly submit annual reports to Congress on the program established under this subsection, together with any recommendations with respect to such program..(b)Clerical amendmentThe item relating to section 25A in the table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended to read as follows:Sec. 25A. American Opportunity Tax Credit..(c)Conforming amendments(1)Subparagraph (B) of section 72(t)(7) of such Code is amended by striking 25A(g)(2) and inserting 25A(f)(2).(2)Paragraph (2) of section 221(d) of such Code is amended—(A)by striking 25A(g)(2) in subparagraph (B) and inserting 25A(f)(2), and(B)by striking 25A(f)(2) and inserting 25A(e)(3).(3)Paragraph (3) of section 221(d) of such Code is amended by striking 25A(b)(3) and inserting 25A(e)(1).(4)Paragraph (1) of section 222(d) of such Code is amended—(A)by striking 25A(f) and inserting 25A(e)(2), and(B)by striking 25A(g)(2) and inserting 25A(f)(2).(5)Clause (v) of section 529(c)(3)(B) of such Code is amended—(A)by striking 25A(g)(2) in subclause (I) and inserting 25A(f)(2), and(B)by striking Hope and Lifetime Learning credits in the heading and inserting American Opportunity Tax Credit.(6)Clause (i) of section 529(e)(3)(B) of such Code is amended by striking 25A(b)(3) and inserting 25A(e)(1).(7)Subparagraph (C) of section 530(d)(2) of such Code is amended—(A)by striking 25A(g)(2) in clause (i)(I) and inserting 25A(f)(2), and(B)by striking Hope and Lifetime Learning credits in the heading and inserting American Opportunity Tax Credit.(8)Clause (iii) of section 530(d)(4)(B) of such Code is amended by striking 25A(g)(2) and inserting 25A(f)(2).(9)Section 1400O of such Code is amended—(A)by striking 25A(f)(2) and inserting 25A(e)(3),(B)by inserting (as in effect on the date of the enactment of this section) after 25A(b)(1) in paragraph (2), and(C)by inserting (as in effect on the date of the enactment of this section) after 25A(c)(1) in paragraph (3).(10)Subsection (e) of section 6050S of such Code is amended by striking subsection (g)(2) and inserting subsection (f)(2).(11)Subparagraph (A) of section 6211(b)(4) of such Code is amended by striking subsection (i)(6) and inserting subsection (g).(12)Subparagraph (J) of section 6213(g)(2) of such Code is amended by striking 25A(g)(1) and inserting 25A(f)(1).(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.3.Expansion of pell grant exclusion from gross income(a)In generalParagraph (1) of section 117(b) of the Internal Revenue Code of 1986 is amended by striking received by an individual and all that follows and insertingreceived by an individual—(A)as a scholarship or fellowship grant to the extent the individual establishes that, in accordance with the conditions of the grant, such amount was used for qualified tuition and related expenses, or(B)as a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) (as in effect on the date of the enactment of this subparagraph)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.4.Increased public awareness of american opportunity tax creditThe Secretary of the Treasury, or the Secretary's delegate, in consultation with the Secretary of Education, shall establish a taxpayer awareness program to inform the taxpaying public of the availability of the American Opportunity Tax Credit allowed under section 25A of the Internal Revenue Code of 1986. Such public awareness program shall be designed to assure that individuals who may be eligible are informed of the availability of such credit and filing procedures. The Secretary shall use appropriate means of communication to carry out the provisions of this section. The taxpayer awareness program shall include, but not be limited to, prominent display of information about the availability of the American Opportunity Tax Credit on information return forms specified by such Secretary for use by educational institutions to report qualified tuition and related expenses incurred.